Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 March 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US PG PUB No. 20180181303).
As per claim [1,11] an apparatus comprising a memory and at least one processor
configured to:
analyze an input/output (lO) workload (see [0015]: “The SMR HDD may write data to a bin of a lower tier upon an associated bin of a higher tier being filled with data or in response to the SMR HDD determining that all data to be written is associated with the LBA subset associated with a bin of the lower tier”) of a storage array (see FIG 1: 6 and [0018]: “a plurality of data storage device 6 configured as a redundant array of 
[IO workload is taken to be analyzed to the extent I/O is directed to multiple tiers based on .] 
store one or more write data portions of the IO workload in a persistent cache memory region within one or more disks of the storage array (see FIG 2: 40 and [0046])
[Nonvolatile memory is taken as a disk as recited in the claims.] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3,5-7,11-13, and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrell (US PG PUB No. 2015/0169449) in view of Xi (US PG PUB No. 2013/0227220)
As per claim [1,11] an apparatus comprising a memory and at least one processor
configured to:
analyze an input/output (lO) workload of a storage array (see Barrell FIG 11: 1104 and [0080]); and
[IO workload is taken to encompass write streams as disclosed in Barrell.] 
store one or more write data portions of the IO workload in a persistent cache memory region [within] one or more disks of the storage array (see Barrell [0008]).
[Barrell discloses selectively storing fast write streams in cache (see Barrell [0078]).]

In the same field of endeavor Xi discloses implementing a persistent cache within a disk to improve performance (See Xi FIG 1: 106 and [0057]).
It would have been obvious before the effective fling date of the invention to implement a persistent cache within the disk.
The suggestion/motivation for doing so would have been for the benefit of pinning LBA of data blocks of a workload (see Xi [0057]).
Therefore it would have been obvious before the effective filing date of the invention to further implement the persistent cache within the disk of the array for the benefit of pinning as taught by Xi to arrive at the invention as specified in the claims. 
As per claim [2,12] the apparatus of claim 1 further configured to 
provision the persistent memory region of the one or more disks to store the one or more write data portions (see Barrell [0091]).
[The cache memory region is provisioned on the basis of determining if the write should be handled as write-back or write-through (see Barrell [0078]). 
As per claim [3,13] the apparatus of claim 2, 
wherein the persistent memory region includes non-volatile storage (see Barrell [0043]).
As per claim [5,15] the apparatus of claim 1 further configured to 
identify write operations included in the IO workloads (see Barrell [0057]).
As per claim [6,16] the apparatus of claim 5, 
wherein identifying the write operations includes configuring an IO operation filter to identify write operations within the IO workload based on metadata associated with each IO operation in the IO workload (see Barrell [0060]).

As per claim [7,17] the apparatus of claim 5 
further configured to identify write densities of address spaces corresponding to the write operations (see Barrell [0076]).
[The fast/slow demarcation is taken as an indication of write densities as measured by time.]
Claim 4,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrell (US PG PUB No. 2015/0169449) in view of Xi (US PG PUB No. 2013/0227220) as applied to claim 2 and 12 above and further in view of Camp (US PG PUB No. 2016/0179678)
As per claim [4,14] the apparatus of claim 2, 
However, Barrell does not expressly disclose but in the same field of endeavor Camp discloses 
wherein the persistent memory region is configured with a similar RAID striping as block storage devices of the storage array (see Camp FIG 5: 504 and [0083]).
It would have been obvious to modify Barrell to further configure the persistent memory with a similar RAID striping.
The suggestion/motivation for doing so would have been for the benefit of improving data storage stream handing ling in RAID environment (see Camp [0081])
Therefore it would have been obvious to modify Barrell to further implement a persistent memory region with a similar RAID striping as disclosed by Camp for the benefit of improved data stream handing in a RAID environment to arrive at the invention as specified in the claims. 
Claim 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Barrell (US PG PUB No. 2015/0169449) in view of Xi (US PG PUB No. 2013/0227220) as applied to claim 7 and 17 above and further in view of Bhimani (US PG PUB No. 2017/0075832)

However, Barrell does not expressly disclose but in the same field of endeavor Bhimani discloses 
perform one or more machine learning techniques to anticipate write densities of the address spaces, wherein the one or more machine learning techniques includes an instance-based learning processor (see Bhimani [0052]).
[The limitations following ‘to’ are not positively recited.] 
It would have been obvious to modify Barrell to further implement a machine learning technique to detect streams as taught by Bhimani.
The suggestion/motivation for doing so would have been for the benefit of improving stream management (see Bhimani [0067]).
Therefore it would have been obvious to modify Barrell to further implement machine learning techniques to detect congruent LBAs for the benefit of improving stream management to arrive at the invention as specified in the claims. 
 As per claim [9,19] the apparatus of claim 8 further configured to:
generate a data structure identifying address spaces organized by an activity ranking metric that identifies write activity levels of each address space (see Bhimani [0052]); and
 generate one or more traffic policies configured to store those IO write operations and their corresponding data having a ranking metric above a threshold rank to the persistent memory region (see Barrell [0063])
[The threshold for determining fast data stream is taken as a threshold rank as recited in the claims (see also Bhimani [0028]).] 
As per claim [10,20] the apparatus of claim 9 further configured to 
direct IO write operations to the persistent memory region using the one or more traffic policies (see [0063]). 

RESPONSE TO ARGUMENT
1st ARGUMENT: 
Thus, Barrel fails to teach or suggest an apparatus that can “store one or more write data portions of the IO workload in a persistent cache memory region within one or more disks of the storage array,” as recited by claim 1. Accordingly, Applicant submits that claim 1 is patentable

The Office maintains it would have been obvious to implement a cache within each of disks as taught by the secondary reference. Placing the persistent cache within disk rather than outside the disk is an obvious modification because it is known to put non-volatile caches at all levels of the memory hierarchy:
20050246487 [0040]:
 Turning now to FIG. 2, the NV memory 200 may be located in the computer 110 as a separate component 202 of the computer 110 Such as a card to be put in a pc slot or as a component 204 in System memory. Alternatively, it could be a component 206 of a persistent storage device 300 Such as a hard drive 141, in a docking Station of a notebook device and the like. Another alternative location for NV memory 200 is in the form of a removable solid state non-volatile memory device which can be plugged in to the computer System, Such as one according to the Compact Flash Specification as maintained by the CompactFlash Association, or similar. The NV memory 200 as a separate component 202 provides the capability to improve perfor mance on legacy systems that do not have NV memory 200 without having to install a hard drive having NV memory

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137